Citation Nr: 1521203	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Patrick Hays, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 29 to October 4, 1967.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing at the RO (commonly called a Travel Board hearing) in February 2014 before the undersigned and a transcript thereof is contained in Virtual VA.  

In the October 2014 Board decision found that there was new and material evidence to reopen the claim for service connection for a right shoulder disability and prior to de novo adjudication of that claim, remanded the case for development.  It was stated that at the 2014 travel Board hearing the Veteran testified that the physical damage done to his right shoulder during boot camp had affected him mentally.  See page 18 of the transcript.  From this it was not clear whether the Veteran desired to claim service connection for a psychiatric disorder.  Accordingly, that matter was referred to the RO for clarification.  As yet, it does not appear that this matter has, in fact, been clarified and, so, it is again referred to the RO for clarification.  38 C.F.R. § 19.9(b) (21014).  

Also, the Board notes that at the travel Board hearing the Veteran requested that if service connection was granted for right shoulder disability, that it be made retroactive to the day following discharge from active duty.  See page 22 of the transcript.  In light of the favorable outcome of this appellate decision, this matter is brought to the attention of the RO. 

This appeal was processed using the Virtual VA and Vitual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 


FINDINGS OF FACT

The Veteran had right shoulder disability, consisting of repeated episodes of dislocation, which clearly and unmistakably pre-existed active service; this pre-existing right shoulder disability underwent an increase during service, even requiring surgery not long after service.  


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability, on the basis of inservice aggravation, have been met.  38 U.S.C.A. §§ 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.306(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

By letter in September 2007 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured.  His service treatment records (STRs) are on file.  Although there is evidence on file that the Veteran had right shoulder surgery within one or two years of his October 1967 discharge from service, he reported in his VA Form 9 that the treating medical facility no longer had any records of such treatment.  As such, it would be futile for VA to attempt to obtain such records. 

Pursuant to the 2014 Board remand correspondence was sent to the Veteran in November 2014 requesting that he provide information as to all private treatment for the condition of right shoulder disability to include that of Dr. Hallis.  He was also requested to execute and return needed release to obtain such records.  

The Veteran executed and returned releases as to records from the Mobile Infirmary from January to December 1967, from the Evergreen Medical Center in August and September 2008, and the Mizell Memorial Hospital in September and October 2008.  By letter in December 2014 he was informed that those records had been requested.  

Subsequently, duplicate records from the Mizell Memorial Hospital were received.  Additional records were received from the Evergreen Medical Center which show that the Veteran was hospitalized in August 2008 for acute renal failure, a history of cardiomyopathy, hypertension, and heat exhaustion.  These records do not reflect that he was evaluated or treated for right shoulder disability and note no more than a history of a right shoulder dislocation.  After repeated requests to the Mobile Infirmary a response was received that no records of the Veteran could be found.  

Pursuant to the Board's 2014 remand, a VA medical opinion was obtained in February 2015 addressing the questions posed in the remand.  See 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not contended that the opinion is inadequate and the Board finds that the opinion is sufficiently adequate to now adjudicate the claim on the merits.  The Board is entitled to assume the competence of VA medical personnel and the adequacy of a VA medical opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation. Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam). 

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating the claim on the merits.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007). 

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 380 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disability.  38 U.S.C.A. § 1153.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

An increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  "[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened."  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).  Thus, an increase, as distinguished from mere recurrence of manifestations of the pre-service condition, is required and temporary flare-ups, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d at 1345.  

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact. Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b)(3) (2014). 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Background

The STRs show that a June 12, 1967, preinduction examination found no abnormality or defect.  Stamped on the report of that examination is a finding dated August 28, 1967, that the Veteran was found to be fit for military service.  An adjunct medical history questionnaire reflects that "no" was checked as to the Veteran's having or having had a "painful or 'rick' shoulder or elbow."  Another portion of that report bears a handwritten notation that the Veteran had been treated within the past 5 years by "Dr. Hallis."  The report of the medical history questionnaire purports to bear the Veteran's signature.  The notation that he was treated by "Dr. Hallis" appears to match the handwriting which is the Veteran's signature.  

DD Form 47, Record of Induction, reflects that the Veteran was a high school graduate.  

A September 9, 1967, Individual Sick Slip reflects that the Veteran was seen for his right shoulder, and was to return to the dispensary.  

A September 9, 1967, clinical notation at the Ft. Benning Army Training Center dispensary shows that the Veteran had a "history of getting out of place when sleep" and pain from an old football injury.  An examination was essentially negative but he was referred for X-rays and an orthopedic evaluation.  

A September 11, 1967, clinical notation at an orthopedic clinic noted that the Veteran had a history of recurrent dislocation of the right shoulder which was "9 times by hx."  He had subluxed his shoulder last night and now had tenderness and soreness.  An X-ray revealed a "Hill Sachs" lesion.  On examination he had tenderness over the shoulder.  It was felt that this had "EPTS" and was disqualifying.  

Another service clinical record, also dated September 11, 1967, reflects that the Veteran related a history of a right shoulder dislocation in 1966.  Since then, he had had nine (9) dislocations.  Currently, he would often awaken with the right arm in a subluxed position.  On physical examination he had marked tenderness about the shoulder and external abduction caused shoulder pain.  X-rays revealed a "hatchet shaped deformity of the shoulder and a Hill-Sachs lesion."  It was reported that the Veteran was unfit for duty.  Another notation indicates that the initial episode of recurrent right shoulder dislocation had been in September 1966, with 9 subsequent episodes.  It was felt that the condition had pre-existed service.  

The Veteran was afforded a Medical Board Separation examination in September 1967 which noted that the initial episode of recurrent right shoulder dislocation had been in September 1966, with 9 subsequent episodes.  It was felt that the condition had pre-existed service and was disqualifying for service.  It was noted that further duty might aggravate the condition.  Associated with this report is a "Narrative Summary" of the same date which reflects that the Veteran related a history of a right shoulder dislocation in September 1966 while playing football in high school.  Since then, he had had 9 dislocations and at the present would often awaken with his arm in a subluxed position.  

Another report of Medical Board Proceeding, dated September 20, 1967, reflects essentially the same as the information provide earlier but bears the Veteran's signature, as does an October 4, 1967, Statement of Medical Condition, which indicates that he had not had any change in his medical condition since his last examination in September 1967.  The Veteran's signature is also on a "Request for Discharge" which indicates that he requested discharge from service because he was considered unfit for retention due to a medical disability which was considered to have existed prior to August 29, 1967.  All three signatures appear to be identical to the signature appearing on the June 1967 pre-induction medical history questionnaire.  

In the Veteran's original August 2005 claim for service connection for right shoulder disability he reported that he began having right shoulder pain in basic training and was released from service due to injury.  He had had shoulder surgery in the summer of 1968 at a civilian hospital, originally called Doctors Hospital but now called "USA Women and Children Hospital."  In an accompanying VA Form 21-4138 (JF), Statement in Support of Claim he stated he had never had a problem with his right shoulder prior to basic training.  This statement purports to bear his signature, which is in the same handwriting as the signatures recorded on service documents.  

Also accompanying the original 2005 service connection claim is a statement from a service comrade who stated he was present when the Veteran "made a run on the horizontal ladder" when his arm came out of place.  Another service comrade stated that the Veteran had been unable to complete his training due to slippage of joints in his shoulder and every time activities involved monkey or horizontal bars he would fall due to dislocation of his shoulder, for which he was released from service.  

A statement from a friend reflects that the Veteran had been hospitalized (at the facility identified by the Veteran) in Mobile in 1968.  The Veteran's wife stated that upon returning home from military service the Veteran complained about shoulder pain and he had to have an operation on his shoulder in Mobile.  

Also on file at the time of the 2006 rating decision were VA outpatient treatment (VAOPT) records from 2003 to January 2006 and, as relevant, reflect only a history of past shoulder surgery.   

The additional evidence received since the February 2006 rating decision includes numerous duplicate copies of records previously on file, including duplicate copies of STRs.  

In a typed statement in July 2007 the Veteran reported that he had "checked no" in the service entrance medical history questionnaire as to a painful or trick shoulder but had injured his shoulder in basic training.  Although he had signed various forms during service, he did not know the contents of the documents.  

VAOPTs in 2007 contain no clinical information as to the Veteran's right shoulder.  

Private clinical records received in November 2008 include a July 2008 record that the Veteran had severe right shoulder pain after having fallen about one week earlier.  In September 2008 he underwent right shoulder surgery.  

A September 2008 consultation report from the Mizell Memorial Hospital indicates that while the Veteran had had recent right shoulder surgery, he had a chronic injury of the right shoulder and had been operated upon in the past.  

In a typed October 2008 statement the Veteran reported that he had had a preserivce history of recurrent dislocations of the right shoulder but that the condition was aggravated during service, resulting in his being medically discharged.  After service he had continued to have right shoulder problems and had had two right shoulder surgeries.  The signature is in the same handwriting as the signatures recorded on service documents.  

An October 2008 statement from Dr. S. Barnes states that the Veteran had shoulder pain when he went into service but it became worse after he went through cross bar training and other activities, "and he ended up having continual trouble."  Recent X-rays had shown some degenerative arthritis of the right shoulder "that may have been exacerbated, more likely than not, by his stint in the military."  He had had surgery and was "now suffering some of the effects of having aggravated and traumatized the right shoulder during his military training."  

In the Veteran's May 2010 VA Form 9 he reported having had right shoulder surgery in 1967 in Mobile Alabama, at the Doctor's Hospital and he had tried to obtain those records but, while his name was in their computer system, they had no records of his treatment.  

At the February 2014 travel Board hearing the Veteran's service representative stated that the Veteran's examination for induction in Montgomery revealed no abnormality of his right shoulder.  The representative stated that because the Veteran could not read or write, he had not filled out a medical history questionnaire at service entrance and, so, any information provided therein was done by someone else.  The report of that examination indicates that he was initially found to be unfit for duty but, apparently, it was later changed to his being fit for duty.  The Veteran then underwent boot camp at Ft. Benning, Georgia, and while performing push-ups he began having right shoulder pain.  One morning his right shoulder dislocated and after a medic gave him a couple of days off, he was returned to duty.  About 2 days later he was seen at the Ft. Benning hospital for recurrent shoulder dislocations and a physician he indicated that the condition existed prior to service (EPTS) and was disqualifying for service.  

The service representative stated that there was no actual evidence that a right shoulder condition pre-existed service.  The Veteran had had right shoulder problems ever since military service.  He had been made to sign paperwork requesting discharge from service based on his right shoulder condition but he did not understand what he was signing.  

The Veteran testified that he could neither read nor write.  He had passed his examination for service entrance and found fit for service.  He began having right shoulder problems thereafter while in boot camp at Ft. Benning.  After recuperating from an initial right shoulder injury during boot camp, he again had a right shoulder dislocation and after being evaluated at the military hospital he was told he would be discharged due to his right shoulder condition.  He had received postservice right shoulder treatment.  

The Veteran testified that he had had "a little bit" of a problem with his right shoulder prior to service but nothing to the extent he had during boot camp.  His strenuous activities in boot camp of pushups, obstacle courses, and crossing monkey bars had aggravated it.  He specifically testified that contrary to a notation in his service clinical records, he had not had 9 prior, i.e., preservice, dislocations of his right shoulder.  He did not know of any reason that someone would put such a notation in his service clinical records.  Even after it was found that he would be discharge from service as unfit, he was given essentially light duty but even this aggravated his right shoulder condition.  The Veteran further stated that he had received VA treatment for multiple conditions since 2002.  

On file are private clinical records which were entered into Virtual VA on February 5, 2010.  These show that in July 2008 the Veteran was seen by a private physician for severe right shoulder pain after falling about 1 week earlier, which the Veteran felt had caused his right shoulder to dislocate.  He had previously had right shoulder surgery, and had a residual surgical scar.  An MRI in July 2008 yielded findings consistent with impingement due to acromioclavicular joint hypertrophy and a Type II shape of the acromion without evidence of a rotator cuff tear, and severe glenohumeral degenerative joint disease (DJD).  A right shoulder CT scan in August 2008 found osteopenia, and mild changes of osteoarthritis.  When the CT scan was reviewed that month it was noted that he complained of instability and continued to complain of pain.  In September 2008 he underwent resurfacing arthroplasty of the right humeral head due to DJD.  

Contained in Virtual VA is a February 2015 medical opinion of a VA orthopedic surgeon obtained pursuant to the Board's October 2014 remand.  The orthopedic surgeon stated, after reviewing the claim file and medical records, that:

Based on this review it is my opinion that the veteran's right shoulder condition pre-existed his military service.  There was no evidence that his dislocating right shoulder disability underwent any increase above the natural progress of this condition.  There was insufficient evidence that his right shoulder disability was incurred during his or was aggravated by his military service [sic].  This opinion was arrived at by the clear and unmistakable evidence in his record. 

Analysis

Initially, the Board notes that certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  However, the provisions of presumptive service connection require that a Veteran must have served for a period of 90 or more days.  Such is not the case here since the Veteran served for only 36 days.  

The Board finds that it can give little credibility to the Veteran's recent testimony because he has provided histories which are at great variance.  At times he has reported that he had no preservice right shoulder problems while at other times he has conceded that he did.  Contrary to the efforts of the service representative to show otherwise, the vast preponderance of the evidence makes it indisputable that the Veteran had a pre-existing right shoulder disability at service entrance.  Indeed, at the hearing the Veteran essentially conceded as much but attempted to downplay the severity of the disability.  Moreover, there are now two medical opinions of record which address the right shoulder disability and each found that the Veteran had a pre-exisiting right shoulder disability.  

Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran had right shoulder disability, consisting of instability with repeated dislocations, prior to entrance into service.  

The next question which must be addressed is whether there is clear and unmistakable evidence that the disability underwent no increase in severity during service.  Here, the two medical opinions conflict.  

Dr. Barnes states that because of inservice activities it became worse "and he ended up having continual trouble" and that radiologically documented right shoulder degenerative arthritis "that may have been exacerbated, more likely than not" by military activities and also that such current disability was due to "having [been] aggravated and traumatized during his military training."  

The VA medical opinion in 2015 states that there was no inservice increase right shoulder disability "above the natural progress" because there "was insufficient evidence" of inservice aggravation."  The 2015 orthopedic surgeon further stated, in essence, that the opinion was supported "by the clear and unmistakable evidence in [the Veteran's] record."  

In the judgment of the Board, both medical opinons are conclusionary.  Neither opinion makes specific reference to clinical evidence during military service.  Although the private physician states that a specific inservice activity contributed to increasing the severity of the pre-existing right shoulder disability, the VA physician used the correct standard in addressing whether there was an inservice increase above the natural progress.  While it may appear upon first glance that based upon the use of the "clear and unmistakable" standard used by the VA physician that the 2015 VA opinion should be given greater probative value, it must also be noted that the 2015 VA physician did not address the opinion of Dr. Barnes.  In this regard, supporting Dr. Barne's statement is the evidence that not long after the Veteran's discharge from active service the Veteran underwent his first surgical procedure on his right shoulder, without there being evidence of a superimposed postservice injury and which, as the Veteran has pointed out, was not of such severity prior to service as to necessitate surgery.  

Thus, the Board finds that the 2015 VA medical opinion lacks sufficient detail or explanation in the rationale as to find that the probative value of that opinion sufficiently outweighs the private medical opinion of Dr. Barnes to constitute the required clear and unmistakable evidence that there was no increase above the natural progess of the right shoulder disability during military service.  Stated in other terms, the Board finds that there is clear and unmistakable evidence that a right shoulder disability pre-existed active service, such that the presumption of soundness is rebutted, but that the evidence as a whole does not clearly and unmistakably establish that there was no increase in severity during service above the natural progress of the right shoulder disability.  Accordingly, service connection for a right shoulder disability is warranted.  


ORDER

Entitlement to service connection for a right shoulder disability is granted.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


